ORDER

PER CURIAM.
This is an appeal from the order and judgment of the circuit court upholding the finding of the Division of Family Services that there was probable cause to believe that the Frankfords had neglected their minor children.
The judgment of the circuit court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An .opinion reciting the de*555tailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).